Citation Nr: 0702818	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  04-32 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than October 16, 
2003, for service connection for chronic lymphocytic 
leukemia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from April 1961 to May 
1964.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision rendered by the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  Pursuant to a liberalizing regulation, the veteran was 
granted service connection for chronic lymphocytic leukemia 
on a presumptive basis because he had a period of active 
military service in the Republic of Vietnam during the period 
from January 9, 1962, to May 7, 1975.  

2.  The veteran's original claim for service connection of 
chronic lymphocytic leukemia was received by the RO on 
September 15, 2000; he was initially diagnosed with chronic 
lymphocytic leukemia in July 1997.  


CONCLUSION OF LAW

The criteria for an earlier effective date of September 15, 
2000, for the grant of service connection for chronic 
lymphocytic leukemia have been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.114, 3.400, 3.816 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes the evidence currently of record 
is sufficient to substantiate the veteran's earlier effective 
date claim.  Therefore, no further development with respect 
to the matter decided herein is required under 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2005) or 38 C.F.R. § 3.159 
(2006).  

In general, the effective date of an award of disability 
compensation benefits will be the date of receipt of the 
claim, or the date entitlement arose, whichever is the later. 
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2006).

With respect to claims governing effective dates for service 
connection for diseases presumed to have been caused by 
herbicide or Agent Orange exposure, VA has issued a special 
regulation to implement orders of a United States district 
court in the class action of Nehmer v. United States 
Department of Veteran's Affairs.  See 38 C.F.R. § 3.816 
(2006).  See also Nehmer v. United States Veterans 
Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer 
I); Nehmer v. United States Veterans Administration, 32 F. 
Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. 
Veterans Administration of the Government of the United 
States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  Under 38 
C.F.R. § 3.816, a 'Nehmer class member' includes a Vietnam 
veteran who has a covered herbicide disease.  38 C.F.R. 
§ 3.816(b)(1)(i) (2006).  A covered herbicide disease means a 
disease for which the Secretary of VA established a 
presumption of service connection before October 1, 2002, 
pursuant to the Agent Orange Act of 1991, Public Law 102-4, 
other than chloracne.  38 C.F.R. § 3.816(b)(2) (2006).  The 
district court ordered VA to pay full retroactive benefits to 
class members, to the survivors of deceased class members, or 
if there were no survivors, to the deceased class members' 
estates.   
In addition, recent court orders issued December 1, 2005, and 
April 28, 2006, expanded the class of eligible persons and 
ordered VA to provide retroactive benefits to veterans who 
filed claims for presumptive service connection of chronic 
lymphocytic leukemia before it was added on October 16, 2003 
to VA's presumptive list of diseases associated with exposure 
to herbicides.

The court orders in effect mandate that if a claim for 
disability compensation for chronic lymphocytic leukemia was 
either pending before VA on May 3, 1989, or was received by 
VA between that date and the effective date of the regulation 
establishing a presumption of service connection for this 
disease, the effective date of the award will be the later of 
the date such claim was received by VA or the date the 
disability arose.  38 C.F.R. § 3.816(c)(2) (2006).

The veteran's original claim for service connection of 
chronic lymphocytic leukemia was received by the RO on 
September 15, 2000.  A statement dated in July 1997 from Dr. 
B.A. noted an initial diagnosis of chronic lymphocytic 
leukemia.  By operation of law, the veteran is entitled to an 
earlier effective date of September 15, 2000.


ORDER

An earlier effective date of September 15, 2000, for the 
grant of service connection for chronic lymphocytic leukemia 
is granted, subject to the criteria applicable to the payment 
of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


